NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4082-15T1


STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

TAAREEF ROBINSON,

     Defendant-Appellant.
_____________________________

              Submitted October 3, 2017 – Decided October 18, 2017

              Before Judges Reisner and Mayer.

              On appeal from Superior Court of New Jersey,
              Law Division, Mercer County, Indictment No.
              14-02-0173.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Stephen W. Kirsch, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Angelo J. Onofri, Mercer County Prosecutor,
              attorney for respondent (Michael D. Grillo,
              Assistant Prosecutor, of counsel and on the
              brief).

PER CURIAM

        Defendant appeals from the trial judge's denial of his motion

to suppress evidence.          We affirm.
       Prior    to    trial,     defendant          requested    a    Franks1   hearing

challenging        the   truthfulness          of    the   affidavit      establishing

probable cause for a warrant to search his house and person.

Defendant claims a Franks hearing was required based upon a

contradiction in the affidavit supporting the issuance of the

warrant.       Alternatively, defendant argues that his suppression

motion should have been granted outright because the affidavit

contained conflicting information.

       The   search      warrant       in    this   case   was   issued     based    upon

information provided by a confidential informant (CI).                          The CI

contacted Detective Michael Castaldo about an individual, known

to the CI as "Slick,"2 who was distributing cocaine.                        The CI had

provided reliable information in the past leading to the arrest

of    several      individuals         for     controlled       dangerous    substance

offenses.

       According to Castaldo's affidavit, the CI reported Slick was

selling cocaine.         The CI said he would contact Slick to purchase

cocaine,     and     meet   at     a    specific      location       to   complete    the

transaction.         The CI described Slick as a thirty to thirty-five-



1
  Franks v. Delaware, 438 U.S. 154, 98 S. Ct. 2674, 57 L. Ed. 2d
667 (1978).

2
    Defendant is also known as Slick.

                                              2                                 A-4082-15T1
year-old black male, approximately five foot, ten inches tall, and

weighing approximately 170 pounds.   The CI informed Castaldo that

Slick resided at a specific address on Elmer Street in Trenton.

     The Mercer County Prosecutor's Office arranged for the CI to

carry out two controlled purchases of cocaine from Slick.     Prior

to each purchase, Detective Joseph Paglione met with the CI and

searched the CI and his car for drugs and money.    After ensuring

that the CI had no drugs or money, Paglione gave money to the CI

to complete the drug transactions.

     In the first drug purchase, the CI called Slick.     Paglione

was able to overhear the conversation between the two men.       The

CI told Slick that he wanted to purchase cocaine.   Slick told the

CI to meet him at a particular location.        At the same time,

Castaldo was watching the Elmer Street house.    Castaldo observed

a black male, fitting the description of Slick, leave the Elmer

Street house and proceed toward the pre-arranged location to meet

with the CI.   Castaldo observed Slick reach his right hand into

the CI's vehicle and engage in a brief conversation.

     For the second transaction, the same preliminary procedure

of searching the CI and his car was undertaken by Paglione prior

to the CI purchasing cocaine from Slick.        During the second

meeting, Castaldo observed Slick enter the CI's car and sit for a



                                3                           A-4082-15T1
few moments.       After both transactions, Castaldo saw Slick return

to Elmer Street and enter the house.

      After both meetings with Slick, the CI drove to another pre-

arranged location and met with Paglione.                   On both occasions, the

CI handed Paglione a quantity of suspected cocaine.                          The CI

described his interactions with Slick to Paglione, including Slick

handing over the suspected cocaine and the CI exchanging money for

the drugs.       After both drug purchases, Paglione searched the CI

and his vehicle and found the car and the CI were "drug and money

free."     Paglione returned to the Mercer County Prosecutor's Office

with the suspected cocaine.            The substance purchased from Slick

by the CI tested positive for cocaine.

      After observing the CI's transactions with Slick, Castaldo

submitted an affidavit in support of a warrant to search defendant

and his house.           A search warrant was issued.              The search of

defendant's home revealed controlled dangerous substances, cash,

and   a    shotgun.       The    search    of    defendant's      person   revealed

controlled dangerous substances.               Defendant waived his rights and

provided a formal statement admitting that the drugs and gun

belonged to him.         Defendant was then charged and indicted.

      In    a   motion    to    suppress   the     drugs    and   other    evidence,

defendant       claimed    the    search       warrant     contained   conflicting

information requiring a Franks hearing.                  The trial judge denied

                                           4                                 A-4082-15T1
defendant's motion.    After the denial of his suppression motion,

defendant entered into a plea agreement and was sentenced.

     On appeal, defendant argues:

          DEFENDANT'S MOTION TO SUPPRESS SHOULD NOT HAVE
          BEEN   DENIED   WITHOUT  A   FRANKS   HEARING;
          ALTERNATIVELY, THE SUPPRESSION MOTION SHOULD
          HAVE BEEN GRANTED BECAUSE THE AFFIDAVIT IN
          SUPPORT OF THE SEARCH WARRANT WAS FATALLY
          CONTRADICTORY ON THE ISSUE OF CORROBORATION
          OF   THE    INFORMATION   PROVIDED    BY   THE
          CONFIDENTIAL INFORMANT.


     Appellate courts review a trial judge's ruling regarding the

need for an evidentiary hearing for abuse of discretion.       State

v. Broom-Smith, 406 N.J. Super. 228, 239 (App. Div. 2009), aff'd,

201 N.J. 229 (2010).    When reviewing a determination on a motion

to suppress, appellate courts "must uphold the factual findings

underlying the trial court's decision so long as those findings

are supported by sufficient credible evidence in the record."

State v. Gamble, 218 N.J. 412, 424 (2014). Appellate courts should

reverse only when the trial court's determination is "so clearly

mistaken 'that the interests of justice demand intervention and

correction.'"   State v.   Elders, 192 N.J. 224, 244 (2007) (quoting

State v. Johnson, 42 N.J. 146, 162 (1964)).

     There is "a presumption of validity with respect to the

affidavit supporting the search warrant."   Broom-Smith, supra, 406

N.J. Super. at 240 (quoting Franks v. Delaware, 438 U.S. 154, 171,

                                  5                          A-4082-15T1
98 S. Ct. 2674, 2684, 57 L. Ed. 2d 667, 682 (1978)).                    To warrant

a Franks hearing, a defendant must make "a substantial preliminary

showing that a false statement knowingly and intentionally, or

with reckless disregard for the truth, was included by the affiant

in the warrant affidavit."            Franks, supra, 438 U.S. at 155-56, 98
S. Ct. at 2676, 57 L. Ed. 2d at 672.                A defendant must also show

that    the   allegedly      false    statement     was   essential   in    finding

probable cause.        Ibid.     New Jersey adopted the Franks procedure

to review challenges to the veracity of a warrant affidavit.                    See,

e.g., State v. Howery, 80 N.J. 563, 568, cert. denied, 444 U.S.
994, 100 S. Ct. 527, 62 L. Ed. 2d 424 (1979).                 However, a Franks

hearing is not required for every challenge to the veracity of a

warrant affidavit.        "[A] Franks hearing is not directed at picking

apart minor technical problems with a warrant application; it is

aimed at warrants obtained through intentional wrongdoing by law

enforcement agents. . . ."             Broom-Smith, supra, 406 N.J. Super.

at 240.

       "[A] search executed pursuant to a warrant is presumed to be

valid and . . . a defendant challenging its validity has the burden

to prove 'that there was no probable cause supporting the issuance

of the warrant or that the search was otherwise unreasonable.'"

State   v.    Jones,   179 N.J. 377,    388   (2004)   (quoting      State   v.

Valencia, 93 N.J. 126, 133 (1983)).                 As such, reviewing courts

                                          6                                 A-4082-15T1
"accord substantial deference to the discretionary determination

resulting in the issuance of the warrant."         State v. Marshall, 123
N.J. 1, 72 (1991), cert. denied, 507 U.S. 929, 113 S. Ct. 1306,

122 L. Ed. 85 (1993) (citing State v. Kasabucki, 52 N.J. 110, 116

(1968)).

       Defendant    claims   that    Castaldo's   affidavit    contained      a

material misstatement made with reckless disregard of the truth.

Defendant argues the affidavit states both the CI and his vehicle

were "drug and money free" after the controlled drug purchase,

thus   concluding    that    the   transactions   never    resulted   in   any

physical drug evidence.

       Defendant further claims that his motion to suppress should

have been granted outright.         Defendant's support for this argument

is premised on his same argument that the                 warrant affidavit

contains conflicting information as to the finding of drugs and

money.     Based on a straightforward reading of the affidavit, we

find no such conflict.       The police searched the CI after he turned

over the drugs to be sure the CI had no money or drugs concealed

on his person or in his car.

       As defendant failed to make any legitimate showing that the

affidavit included false or perjured statements or that the warrant

lacked probable cause, the trial court did not err in denying the

Franks hearing or the motion to suppress.

                                       7                              A-4082-15T1
Affirmed.




            8   A-4082-15T1